Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 6,407,002 B1) in view of Ishida et al. (US 2005/0221568 A1).
Regarding independent claim 1: Lin teaches (e.g., Figs. 3a-3f) a semiconductor structure, comprising:
a semiconductor substrate (Col. 7, Lines 61-63: #300); 
a structure (Col. 8, Lines 61-65) on the semiconductor substrate; 

a dielectric structure (Col. 8, Lines 3-7: #320, ILD is interlayer dielectric) over the etch stop layer, 
and 
a conductive material (Col. 8, Lines 58-67) extending through the dielectric structure. 
Lin does not expressly teach a gate structure (in embodiment Figs. 3a-3f),
wherein the dielectric structure has a ratio of silicon to nitrogen varying from a middle layer of the dielectric structure to a bottom layer of the dielectric structure.
However, Lin does disclose a gate structure formed before the dielectric 220 and the etch stop layer (Col. 6, Lines 55-65). Similarly, it is a well-known structure, as shown in prior art, US. Pat. No. 5,554,565 by Liaw, et al., Figs. 1a-1f: with gate structure #130 on semiconductor substrate #100 (Col. 1, Lines 51-58).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include a gate structure on the substrate as taught by Lin, since the device is drawn to a transistor, see Col. 1, Lines 51-58, so as to make it possible to operate effectively the active region of the device.
Ishida teaches (e.g., Figs. 1a-1h) a semiconductor structure comprising a dielectric structure ([0082]: 14),
wherein the dielectric structure has a ratio of silicon to nitrogen varying from a middle layer of the dielectric structure to a bottom layer of the dielectric structure ([0082]-[0083]: the dielectric structure 14 has a nitrogen concentration distribution, which produce a gradient nitrogen concentration in the dielectric structure; this meets 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date include in the device of Lin, the dielectric structure having a ratio of silicon to nitrogen varying from a middle layer of the dielectric structure to a bottom layer of the dielectric structure, as taught by Ishida, for the purpose of allowing different etch selectivity such that the interlayer dielectric can conform to the desired shape during the etching process.
Regarding claim 2: Lin and Ishida teach the claim limitation of the semiconductor structure of claim 1, on which this claim depends.
Lin as modified by Ishida does not expressly teach that
the ratio of silicon to nitrogen of the dielectric structure increases from the middle layer of the dielectric structure to the bottom layer of the dielectric structure.
However, Lin as modified by Ishida teaches a gradient ratio of silicon to nitrogen in the dielectric structure.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to try to make the gradient ratio of silicon to nitrogen of the dielectric structure increase from the middle layer of the dielectric structure to the bottom layer of the dielectric structure, as there are only very limited choices, either increasing or decreasing toward the bottom or top of the dielectric layer; moreover, the results of using a gradient ratio of silicon to nitrogen in the dielectric, is predictable, and have a high predictability, for the benefits provided above.

Regarding claim 3: Lin and Ishida teach the claim limitation of the semiconductor structure of claim 1, on which this claim depends.
Lin as modified by Ishida does not expressly teach that the ratio of silicon to nitrogen of the dielectric structure increases from the middle layer of the dielectric structure to a top layer of the dielectric structure. 
However, Lin as modified by Ishida teaches a gradient ratio of silicon to nitrogen in the dielectric structure.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to try to make the gradient ratio of silicon to nitrogen of the dielectric structure increase from the middle layer of the dielectric structure to the bottom layer of the dielectric structure, as there are only very limited choices, either increasing or decreasing toward the bottom or top of the dielectric layer; moreover, the results of using a gradient ratio of silicon to nitrogen in the dielectric, is predictable, and have a high predictability, for the benefits provided above.

Regarding claim 4: Lin and Ishida teach the claim limitation of the semiconductor structure of claim 1, on which this claim depends.
Lin as modified by Ishida does not expressly teach that the ratio of silicon to nitrogen of the dielectric structure decreases from the middle layer of the dielectric structure to the bottom layer of the dielectric structure. 
However, Lin as modified by Ishida teaches a gradient ratio of silicon to nitrogen in the dielectric structure.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to try to make the gradient ratio of silicon to nitrogen of the dielectric structure increase from the middle layer of the dielectric structure to the bottom layer of the dielectric structure, as there are only very limited choices, either increasing or decreasing toward the bottom or top of the dielectric layer; moreover, the results of using a gradient ratio of silicon to nitrogen in the dielectric, is predictable, and have a high predictability, for the benefits provided above.

Regarding claim 6: Lin and Ishida teach the claim limitation of the semiconductor structure of claim 1, on which this claim depends,
wherein the conductive material is in contact with the etch stop layer (Lin: the conductive material is in contact with the etch stop layer 350 as shown in Fig. 3f is in contact with the etch layer 310).
Regarding claim 7: Lin and Ishida teach the claim limitation of the semiconductor structure of claim 1, on which this claim depends,
 wherein the etch stop layer comprises silicon carbon nitride (SiCN) (Col. 7, Lines 61-65).

Allowable Subject Matter
Claims 5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor structure comprising:
“wherein a width of a middle portion of the conductive material level with the middle layer of the dielectric structure is less than a width of a bottom portion of the conductive material level with the bottom layer of the dielectric structure”. 

Regarding claim 8: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor structure comprising:
“a second dielectric layer laterally surrounding the gate structure, wherein the second dielectric layer comprises hydrogenated carbon-doped silicon oxide”. 

Regarding claim 9: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor structure comprising:
“a second dielectric layer laterally surrounding the gate structure, wherein the second dielectric layer comprises fluorosilicate glass”. 

Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor structure comprising:
“wherein the conductive material has a width decreasing from a bottom level of the conductive material to a middle level of the conductive material and increasing from the middle level of the conductive material to a top level of the conductive material”.

Claims 11-16 depend from claim claim10 and therefore, are allowed for the same reason as claim 10.

Regarding claim 17: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor structure comprising:
“wherein a density of the second dielectric layer is greater than a density of the first dielectric layer; 
a third dielectric layer over the second dielectric layer, 
wherein a density of the third dielectric layer is greater than a density of the second dielectric layer; and
a conductive material extending through the first, second, and third dielectric layers and above the gate structure”. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826